       Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 1 of 17



                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


United States of America

      v.                                Criminal No. 15-cr-170-JD
                                        Opinion No. 2020 DNH 093
Jaclyn Hilow

                                O R D E R

      Jaclyn Hilow, proceeding pro se, moved for compassionate

release from FCI Danbury under 18 U.S.C. § 3582(c) because of

the risk presented by the COVID-19 pandemic in combination with

her health issues.     After counsel was appointed, counsel filed a

supplemental motion.     The government objects.



                          Standard of Review

      The Director of the Bureau of Prisons (“BOP”) may bring a

motion on behalf of a defendant to reduce the term of the

defendant’s imprisonment.     § 3582(c)(1)(A).      If the Director

does not file such a motion on behalf of a defendant, the

defendant may file a motion on his or her own behalf in certain

circumstances.   The defendant must have “fully exhausted all

administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf” or, thirty

days must have passed since the warden at the defendant’s

facility received the defendant’s request without a response.

Id.
         Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 2 of 17



     When a defendant has satisfied the administrative

exhaustion requirement, the court may reduce a term of

imprisonment based on a finding that “extraordinary and

compelling reasons warrant such a reduction” and “after

considering the factors provided in section 3553(a) to the

extent that they are applicable.”         § 3582(c)(1)(A).     The court

also considers whether the requested “reduction is consistent

with applicable policy statements issued by the Sentencing

Commission.”     § 3582(c)(1)(A).     The applicable policy statement

provides guidance on when extraordinary and compelling

circumstances may be found.        U.S.S.G. 1B1.13.



                                 Background

     Hilow pleaded guilty on June 30, 2016, to a charge of

conspiracy to distribute one kilogram or more of heroin in

violation of 21 U.S.C. § 846 and § 841.          She was sentenced to

ten years of imprisonment, the mandatory minimum sentence, to be

followed by five years of supervised release.1           She has now

served sixty-two months of her 120-month sentence, and her

release date is September 16, 2022.




     1 The advisory guideline range for Hilow’s sentence was 135
to 168 months. The government assented to Hilow’s motion for a
downward variance to the statutory minimum sentence. The court
granted that motion.

                                      2
      Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 3 of 17



    During her incarceration, Hilow has participated in

extensive treatment programs to address her substance abuse and

mental health issues.    She has also participated in and

completed educational and training programs.        On October 31,

2017, she was awarded “FSL Community Member of the Month” that

recognized her “For Striving to Practice and Model Community

Values, Skills, Conscientiousness and Kindness.”         She has been

discipline free during her prison term, and the government

agrees that she has done very well.

    Hilow has asthma, high blood pressure, migraines, high

cholesterol, and acid reflux disease.       She is also prediabetic

and borderline obese.    She has an Albuterol inhaler to be used

as needed for asthma, and she takes medication for high blood

pressure.   She uses ibuprophen and Excedrin as needed for

migraines and takes Zantac for acid reflux.        The government had

Hilow’s medical records reviewed by Dr. Gavin Muir for purposes

of her motion for compassionate release.       Dr. Muir found that

Hilow’s asthma is in the mild persistent category but did not

address Hilow’s other health issues.       In addition to her

physical health issues, Hilow has been diagnosed with bipolar

disorder, anxiety, depression, and post traumatic stress

disorder.

    Currently, Hilow is incarcerated at FCI Danbury.           It is

undisputed that FCI Danbury has had and continues to have a

                                   3
         Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 4 of 17



significant number of confirmed COVID-19 cases among inmates and

staff.    See www.bop.gov/cornoavirus, last visited on May 29,

2020; Martinez-Brooks v. Easter, 2020 WL 2405350, at *27 (D.

Conn. May 12, 2020).       On April 3, 2020, Attorney General William

Barr issued a memorandum for the Director of the Bureau of

Prisons with the subject:       “Prioritization of Home Confinement

As Appropriate in Response to COVID-19 Pandemic.”            Doc. 80-1.

In that memorandum, Attorney General Barr acknowledged a

significant number of COVID-19 cases at FCI Danbury, found that

an emergency existed, and directed the Bureau of Prisons (“BOP”)

to maximize transfers from FCI Danbury to home confinement.              Id.

at *2.

    In her motion, Hilow describes her living conditions as an

open dormitory that looks like a warehouse with standard office

cubicles set up inside of it.        Hilow lives in one of the

cubicles with three other women.          The cubicles do not have

doors, and the walls are less than five feet five inches high.

Hilow states that because of the living conditions there is no

way to practice social distancing, as is recommended to avoid

COVID-19 infection.

    Hilow applied to the warden at FCI Danbury, Warden D.

Easter, on April 14, 2020, for a reduction in her sentence

because of her health concerns related to COVID-19.            Her request

was denied on April 24, 2020.        She filed an appeal of that

                                      4
        Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 5 of 17



decision on April 29, 2020, but did not receive a response.              On

April 17, 2020, the BOP considered Hilow for home confinement

but declined to make that change.

       On April 27, 2020, inmates at FCI Danbury filed a petition

for a writ of habeas corpus as a putative class action under 28

U.S.C. § 2241, seeking relief related to the risks presented by

COVID-19 in that facility.       Martinez-Brooks v. Easter, 2020 WL

2405350, at *1-*2 (D. Conn. May 12, 2020).          In that case, the

court noted in its order issued in conjunction with a temporary

restraining order, that there are significant numbers of

positive COVID-19 cases in the facility and that the facility

has experienced difficulty in coping with the spread of the

disease.   Id. at *4-*9.     The court found that despite the

authority granted to the BOP to place inmates on home

confinement and the direction in Attorney General Barr’s

memorandum to do so, “the implementation of this directive at

FCI Danbury has been slow and inflexible.”          Id. at 22.    Further,

the court found, “by failing to make meaningful use of her home

confinement authority, the Warden has failed to implement what

appears to be the sole measure capable of adequately protecting

vulnerable inmates—a measure the Attorney General directed the

BOP to implement ‘immediately’ and with ‘dispatch’.”            Id. at

*23.    The court denied the warden’s motion to dismiss the suit

and granted, in part, the inmates’ motion for a temporary

                                     5
      Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 6 of 17



restraining order to “accelerat[e] the process for evaluating

inmates for home confinement and compassionate release, and

focus[] that process on achieving a ‘reasonable’ balance between

the risks to inmate safety and the risks to public safety.”           Id.

at *32.

    United States Probation Officer Scott Davidson reviewed

Hilow’s request for compassionate release and filed an initial

report.   He found that Hilow’s request is based on her assertion

that her medical conditions put her at risk of complications if

she were to contract COVID-19.     He stated that he is not

qualified to make clinical assessments of her medical

conditions.   Officer Davidson also reported that with respect to

recidivism and danger to the community, Hilow’s score under

Prisoner Assessment Tool Targeting Estimated Risk and Needs

(“PATTERN”), an assessment system for BOP inmates, is minimal.

    The court held a telephone conference on May 28, 2020, with

Assistant United States Attorney Jennifer Davis; counsel for

Hilow, Jeffrey Levin; and Probation Officer Scott Davidson.

Hilow’s father, Richard Nigro, also was present during the

conference.   Levin advocated on Hilow’s behalf for compassionate

release, noting her good behavior, treatment, and training

during her imprisonment, and explaining the impact of her

medical conditions in relation to the COVID-19 risk.          In

response, Davis acknowledged Hilow’s accomplishments during her

                                   6
      Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 7 of 17



imprisonment, recognized that Hilow’s sentence was severe

although statutorily mandated, stated that she was not a danger

to the public, and stated that her release plan was appropriate.

Davis continued to oppose compassionate release on the ground

that Hilow did not meet the statutory requirement of an

extraordinary and compelling reason to support release.

    At the court’s request, Officer Davidson filed a

supplemental report.    He stated that he had spoken with Hilow’s

parents-in-law, Donna and Mark Hilow, about Jaclyn Hilow’s

proposed plan to live with them if she were released from

prison.   The Hilows confirmed the plan and their ability and

willingness to have Jaclyn live with them.        They also told

Officer Davidson that Jaclyn could self-quarantine at their home

for fourteen days and that they were able to provide the

separation, equipment, and cleaning to facilitate that process.

Based on his investigation, Officer Davidson found that Jaclyn

Hilow’s proposed release plan, including quarantine, was

appropriate for supervision.



                              Discussion

    Certain matters are not disputed in this case.          The COVID-

19 pandemic has caused a health emergency across the country,

including in prisons, and inmates at FCI Danbury, including

Hilow, are at risk of contracting that illness.         The government

                                   7
       Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 8 of 17



does not dispute that Hilow has exhausted her administrative

remedies as a prerequisite to seeking compassionate release

under § 3582(c).    The government acknowledges that Hilow

satisfies the applicable sentencing factors under 18 U.S.C.

§ 3553(a).   Therefore, the disputed issue is whether Hilow

demonstrates an extraordinary and compelling reason to reduce

her sentence under § 3582(c).       Hilow contends that she does,

and the government contends that she does not.



A.   Extraordinary and Compelling Reason

     “A generalized risk of infection with COVID-19, by itself,

is not enough to show extraordinary and compelling reasons for a

reduction in sentence.”     United States v. Bischoff, --- F. Supp.

---, 2020 WL 2561423, at *2 (D.N.H. May 19, 2020); see also

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); United

States v. Wheeler, 2020 WL 2801289, at *3 (D.D.C. May 29, 2020);

United States v. Svirskiy, 2020 WL 2798099, at *1 (D. Mass. May

29, 2020); United States v. Edington, 2020 WL 2744140, at *3 (D.

Colo. May 27, 2020).     A combination of health factors that put

the inmate at higher risk if infected with COVID-19 along with a

documented risk of infection in the facility where the inmate is

incarcerated, however, can meet the § 3582(c) standard.           See,

e.g., United States v. Oliver, 2020 WL 2768852, at *6 (E.D.

Mich. May 28, 2020); United States v. Jackson, 2020 WL 2735724,

                                    8
      Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 9 of 17



at *3 (W.D. Va. May 26, 2020); Bischoff, 2020 WL 2561423, at *2;

United States v. Ramirez, 2020 WL 2404858, at *9 (D. Mass. May

12, 2020).   An inmate seeking relief under § 3582(c) bears the

burden of showing that she meets the statutory requirements.

United States v. Mayfield, 2020 WL 2744607, at *1 (D.N.J. May

27, 2020); United States v. Britton, 2020 WL 2404969, at *1

(D.N.H. May 12, 2020).

    Application Note 1 to U.S.S.G. § 1B1.13 provides guidance

as to when an extraordinary and compelling reason to reduce a

defendant’s sentence may exist.        “[A] serious physical or

medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she

is not expected to recover,” constitutes an extraordinary and

compelling reason.   Id.

    Hilow has a variety of chronic medical conditions,

including asthma, migraines, hypertension, high cholesterol,

prediabetes, and borderline obesity.        Dr. Muir only addressed

Hilow’s asthma, which he categorized as mild.        Hilow contends

that when her medical conditions are considered together and in

combination with her high risk of contracting COVID-19 at FCI

Danbury, she has shown an extraordinary and compelling reason to

reduce her sentence under § 3582(c).       To that point, Application

Note 1 provides that sentence reduction is appropriate if there

                                   9
         Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 10 of 17



is an extraordinary and compelling reason other than or in

combination with listed factors.2          U.S.S.G. § 1B1.13, Application

Note 1(D).     The collective risks associated with several non-

serious medical conditions, when considered together and in

combination with the risks posed by COVID-19 in the defendant’s

facility, can provide an extraordinary and compelling reason to

reduce the defendant’s sentence under § 3582(c).            United States

v. Harrell, 2020 WL 2768883, at *3 (E.D. Mich. May 28, 2020)

(finding an extraordinary and compelling reason even though

defendant’s medical conditions were not severe because “his

conditions still exacerbate each other, placing him in a much

more vulnerable position than a healthy person if he were to get

COVID-19”); see also United States v. Torres, --- F. Supp. ---,

2020 WL 2815003, at *9-*11 (S.D.N.Y. June 1, 2020) (finding an

extraordinary and compelling reason based on defendant brothers’

rehabilitation while in prison, public service, and the risk of

infection with COVID 19).

     Hilow has several medical conditions that raise concerns in

conjunction with COVID-19.        As is noted above, even controlled

hypertension in conjunction with COVID-19 is a health risk.               Id.



     2 Although Application Note 1(D) is addressed to the
Director of the BOP, the amendment of § 3582(c) under the First
Step Act extends that provision to courts considering motions
under § 3582(c). United States v. Chester, --- F. Supp. 3d ---,
2020 WL 2771077, at *4 (W.D.N.Y. May 29, 2020).

                                      10
      Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 11 of 17



Respiratory conditions, including asthma, put people at higher

risk of complications and morbidity from COVID-19.          See, e.g.,

United States v. Gileno, --- F. Supp. 3d ---, 2020 WL 1916773,

at *5 (D. Conn. Apr. 20, 2020).      High cholesterol is also a risk

factor.    See, e.g., United States v. Staltare, 2020 WL 2766124,

at *1 (S.D.N.Y. May 28, 2020).      In addition, diabetes and

obesity cause vulnerability to complications from COVID-19.

Harrell, 2020 WL 2768883, at *3; United States v. Gibson, 2020

WL 2749759, at * 3 (S.D. Tex. May 27, 2020).

    In conjunction with her various medical conditions, Hilow

has shown that her ability to protect herself from infection

with COVID-19 at FCI Danbury is compromised.         FCI Danbury is

experiencing active cases of COVID-19.       Two months ago, Attorney

General Barr recognized an emergency situation at FCI Danbury

because of COVID-19 and directed the warden to use home

confinement as a means to reduce the prison population and

reduce the risk.    The court in Martinez-Brooks found on May 12,

2020, that the conditions at FCI Danbury with respect to COVID-

19 remained dangerous and that the warden’s implementation of

Attorney General Barr’s directive had been “slow and

inflexible.”   2020 WL 2405350, at *22.

    Hilow is tightly housed with other inmates, without any

means to protect herself from contracting COVID-19 from other

inmates.   Hilow has provided anecdotal evidence to her counsel

                                   11
       Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 12 of 17



that inmates with symptoms suggesting COVID-19 have been

returned to her area in the facility.        The risk of contagion at

FCI Danbury is well documented and is also confirmed by Hilow’s

observations.

     Hilow has demonstrated an extraordinary and compelling

reason to reduce her sentence.



B.   Sentencing Factors

     In addition to an extraordinary and compelling reason to

reduce her sentence, a defendant must show that the sentencing

factors under § 3553 support her motion to the extent the

factors are applicable.      § 3582(c)(1)(A).     Hilow addresses the

§ 3553 factors pertaining to the nature and circumstances of her

offense, her own history and characteristics, and the need for

the sentence.    § 3553(a)(1) & (2).

     As is described above in the background section, Hilow has

demonstrated exemplary behavior while in prison.          She has taken

and successfully completed substance abuse programs.           She has

also taken and successfully completed training as a teacher’s

aide and housekeeper.     She has taken the following classes and

courses:   “Small Business I ACE Class,” “V-Day Monologues Class

and Performance,” “Mid-Summer’s Night Dream ACE Class,” and

“Yale Divinity School, Inside/Out Prison Exchange Course:

Pastoral Wisdom in Faction, Memoir and Drama.”          Doc. 78, at *13.

                                    12
       Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 13 of 17



     Hilow was charged with conspiracy to distribute heroin.

Her criminal history does not include violent crimes.           Her

sentence of 120 months was the statutory minimum for her crime.

As the government acknowledges, the sentence was severe,

although below the recommended guideline range.

     Hilow has not been disciplined while in prison.           The

government represents that she is not a danger to the public and

that her risk of recidivism is minimal.         The government does not

dispute that Hilow’s request for a reduced sentence meets the

requirements of the § 3553 factors.



C.   Result

     Taking into consideration Hilow’s combination of health

conditions that cause an increased risk to her if she contracts

COVID-19, along with the significant risk of contracting COVID-

19 at FCI Danbury, Hilow has shown an extraordinary and

compelling reason to reduce her sentence.         In addition, her

behavior and conduct while in prison strongly support her

request.      Therefore, Hilow has demonstrated sufficient grounds

to grant her request for a reduction of her sentence under

§ 3582(c)(1).




                                    13
      Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 14 of 17



                               Conclusion

    For the foregoing reasons, the defendant’s motions for

compassionate release (documents nos. 75 and 76) are granted as

follows:

    1)     The defendant’s sentence will be reduced to time

served.

    2)     The defendant will be placed on special supervised

release for six months during which time she is to remain on

home confinement.

    3)     Following the term of special supervised release, the

defendant will be placed on supervised release for a term of

five years.

    4) During these terms of special supervised release and

supervised release, the defendant shall be subject to the

Supervision Conditions as set forth in Appendix A.

    5)     The BOP shall release the defendant immediately

following processing, subject to the provisions of paragraph 6.

    6)     The court recommends that the BOP screen the defendant

for COVID-19 within twelve hours prior to her release, and if

she is displaying symptoms consistent with COVID-19, test the

defendant and share the results with the United States Probation

Office in the District of New Hampshire.        In the event of a




                                   14
       Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 15 of 17



positive test, the defendant will remain in the custody of the

BOP for the appropriate period of quarantine.

      7)   The court will issue an amended criminal judgment.

      SO ORDERED.



                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge

June 2, 2020

cc:   Counsel of Record
      U.S. Probation
      U.S. Marshal




                                    15
         Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 16 of 17



                                          APPENDIX A

SUPERVISION CONDITIONS:

While under supervision, defendant must comply with the standard conditions that have been
adopted by this Court, and the following mandatory conditions:

       Defendant must not commit another federal, state, or local crime.

       Defendant must not unlawfully possess a controlled substance.

       The defendant shall not unlawfully possess a controlled substance. The defendant shall
       refrain from any unlawful use of a controlled substance. The defendant shall submit to
       one drug test within 15 days of release from imprisonment and at least two periodic drug
       tests thereafter, not to exceed 72 drug tests per year.

       Defendant must cooperate in the collection of DNA as directed by the probation officer.

In addition, defendant must comply with the following special conditions:

1. Defendant must self-quarantine in an approved residence during the first 14 days of her
   supervised release.

2. Defendant is restricted to her residence at all times, except for employment; education;
   religious services; medical, substance abuse, or mental health treatment, attorney visits, court
   appearances, court-ordered obligations, or other activities as pre-approved by the officer for a
   term of six (6) months. During that time, defendant will be monitored using the location
   monitoring technology at the direction of the probation officer. Defendant must follow the
   rules and regulations of the location monitoring program.

3. As directed by the probation officer, the defendant shall participate in a program approved by
   the United States Probation Office for treatment of narcotic addiction or drug or alcohol
   dependency which will include testing for the detection of substance use or abuse. The
   defendant shall also abstain from the use of alcoholic beverages and/or all other intoxicants
   during and after the course of treatment. The defendant shall pay for the cost of treatment to
   the extent she is able as determined by the probation officer.

4. The defendant shall participate in a program of mental health treatment as directed by the
   probation officer, until such time as the defendant is released from the program by the
   probation officer. The defendant shall pay for the cost of treatment to the extent she is able as
   determined by the probation officer.




                                                  1
         Case 1:15-cr-00170-JD Document 83 Filed 06/02/20 Page 17 of 17



5. The defendant shall submit her person, residence, office, or vehicle to a search conducted by a
   United States Probation Officer at a reasonable time and in a reasonable manner, based upon
   reasonable suspicion that contraband or evidence of a violation of a condition of release may
   exist; failure to submit to a search may be grounds for revocation; the defendant shall warn
   any other residents that the premises may be subject to searches pursuant to this condition.




                                                2
